Scire facias on a judgment in the Superior Court in and for Sussex County entered on the 27th day of December, *Page 388 
1834, at the suit of Peter Robinson against Arthur Milby for $1,999 debt and $3.77 costs, with interest from the 11th of March preceding. The pleas in the case were withdrawn with the exception of nildebent and by agreement of counsel, issue was joined upon it with leave to the defendants to prove and make any defence under it of which they could avail themselves under any special plea if filed, and the case was to be tried upon its merits. A writ of fieri facias
had been issued upon the judgment returnable to the October Term 1845, and on that a writ venditioni exponas returnable to the April Term ensuing, under which the goods of the defendant had been taken in execution, advertised and sold, and his lands were also inquired on and condemned and sold, and the proceeds applied to a prior judgment, execution and levy of the Farmers' Bank against him, which left, however, a balance of $1,588.66 after paying the same, which was applied to the judgment now in question. The plaintiff then put in evidence a deed dated March 25th, 1835, from Arthur Milby to Peter S. Parker for seventeen acres of land adjoining Milton; and also the record of the Orphans' Court of the county to prove that eight and three quarter acres of the tract was afterward under an order of that court, by deed dated March 22d, 1853, conveyed by Theodore W. Parker, administrator of Peter S. Parker, deceased, to Charles Vaughan, and the deed of the latter to show that the portion last mentioned was conveyed back again to the former in the month of April following. A witness was then called to prove that the land conveyed by the defendant in the judgment to Peter S. Parker was afterward sold in allotments, and that several of the ter-tenants on whom the writ of scire facias had been served in this case, were then in the possession of, and living on, parts of it.
The object of the writ in this case which is called a scirefacias, sued out of this court by the administrator of Peter Robinson, deceased, against the administrator of Arthur Milby, *Page 395 
deceased, and ter-tenants on a judgment recovered here at the suit of the former against the latter in the life-time of each of those gentlemen, on the 27th day of December, 1834, for $1,999 with interest from the 11th day of March preceding and $3.77 costs upon it, was to call upon the defendants in the suit to show cause wherefore a writ of execution should not be issued thereon to sell certain lands which were alleged to be in their possession and bound by the judgment in the life-time of both Robinson and Milby, the original parties to it. The jury had heard the evidence in regard to the matter just stated, and it would be for them to determine whether the lands referred to in the possession of the several ter-tenants defendants in the suit, were the property of and belonged to Arthur Milby after the judgment was rendered against him; and whether the lands now in possession of those defendants and in dispute between the parties to the present action, constituted any part of the real estate of Arthur Milby after the judgment was obtained against him. If such was the case, the judgment would constitute a lien upon them and they would be bound by it in the possession of any person, or persons who might afterward purchase or acquire them, or any part of them; unless, on the contrary, it had been proved by the evidence in the case to the satisfaction of the jury, that the judgment had in the meantime been paid, released or discharged, or was no longer a valid and subsisting debt and judgment of record for any reason, against the lands of the whole or any one of the defendants mentioned, for any sum appearing upon it, or claimed under it. If the latter should be the conclusion to which they should arrive after considering all the evidence before them in the case applying the instructions which the court was about to give them in regard to the principles of the law applicable to it, it would be their duty to return a verdict for the defendants.
But the court was bound to say to them that no legal, or valid release in law of any portion of the lands in *Page 396 
question, from the lien of the judgment had been proved or given in evidence before them, because what purported to be the receipt and release executed by heirs at law of Peter Robinson, deceased, and which was relied upon as a partial defence to the action by the defendants, was not such an instrument as would constitute a valid and sufficient release in law, and a legal defence to the present action, nor could it have the legal effect to discharge, or release any portion of the lands bound by the judgment from the lien of it, in a suit brought as this was by the administrator of Peter Robinson upon it, and who was the only party as such administrator, who in contemplation of law could rightfully and properly receive payments upon it, or execute a valid release of any portion of the lands from the lien or effect of it. The plaintiff, however, consented to admit it in evidence as proof of payment by Elzey Wilson of $228 on the 30th day of June, 1854, upon the judgment, but for no other purpose, and the jury would therefor consider and treat it as an acknowledged payment and credit on the judgment of the date mentioned, but to that extent merely, and no further.
The principal defence, however, relied upon by the defendants was the presumption of payment arising from the time which had elapsed since the judgment was rendered, which was more than twenty years ago. On that point the court would say to them that a lapse of twenty years or more after the recovery of a judgment, without any payment or process upon it, or recognition or acknowledgment of it within twenty years as a subsisting debt, and without any explanation of its so remaining, would afford in law a presumption of its having been paid in full and discharged. But there were facts and circumstances when proved, and which it was incumbent on the party seeking to enforce the collection and payment of such judgment to establish, which would explain it, and which would suffice also in law to rebut the legal presumption of payment arising in this manner, and which it was always allowable to do, when it could be *Page 397 
done by such proof. For it is at best, only presumptive, and never positive proof of the payment of it. Among the facts and circumstances which will suffice when proved to the satisfaction of the jury, to rebut such a presumption of payment, may be mentioned the known insolvency and utter inability in the meanwhile of the defendant in the judgment to pay the debt, or his recognition or acknowledgment that it had not been paid, or a payment made by him in the meantime of any portion of the principal or interest of it. Also the issuing of a writ of scire facias, or any other execution process upon the judgment in the meanwhile by the plaintiff will have the same effect; and accordingly the court felt warranted in saying to them in direct terms, that the writs of fieri facias and venditioniexponas which had been issued on the judgment in question and the sale thereon of the goods and chattels, lands and tenements of the defendant in it and the application of the balance of the proceeds thereof after paying prior judgments, executions and levies against him, amounting to $1,588.66, being record evidence and having been proved by the production of the records thereof in this court in the case, was not only strong evidence of such a character as the court had just described, but was in its very nature conclusive evidence to rebut and refute any presumption or pretence that the judgment had been paid in the meantime, predicated solely upon the ground of the long period of time, some twenty-seven years, which had elapsed since the rendition of it. Nor was it any defence in law to the action, or the right of the plaintiff to recover in it, that the defendants, the ter-tenants, had been in the peaceable and uninterrupted possession of the premises in question for a period nearly as long, and over twenty years, provided the jury should be satisfied from the evidence that such had been the case. Because such a possession, although peaceable and uninterrupted, was not inconsistent with any claim, or adverse to any right which the plaintiff had against the defendant in the judgment, which was simply a lien in the *Page 398 
meanwhile upon his lands, which the latter had a perfect right to alienate and sell and convey to them or any other person subject to the lien, and which gave the former no right or power whatever to enter upon them, or in any manner to disturb the possession of them, except by due process of law issued upon his judgment to sell them for the payment of it.
It was suggested by the counsel for the defendants during the progress of the trial, that the heirs at law of Arthur Milby, as well as the ter-tenants, should have been made parties defendant also in the case. At common law and by the usual practice in the country whence we derived it, no writ of scire facias could be had against the heirs and ter-tenants of lands of a deceased defendant in a judgment, until after a return of nihil to a scirefacias against his legal representatives, his executors or administrators; nor were the ter-tenants alone chargeable under such a writ, until the heirs had been summoned, or there had been a return that there was no heir, or he had no lands subject to the judgment; and it was therefore usual and the most approved method there to join the heirs at law and the ter-tenants in one and the same writ ofscire facias. But here under the statute of the State which provides that such writ may be sued by and against the parties to the judgment and also by and against any other persons entitled, or liable to the execution thereof, whether as executors, administrators, heirs, ter-tenants, or otherwise, the practice has been different and the wit has often been sued as it was in the present case. Besides, under our system a judgment rendered on the verdict of a jury, inquisition, or the report of referees on a rule of reference out of court against an executor or administrator, constitutes a lien on the lands of the deceased, and therefore there was more reason and propriety in such cases in joining such a party with the ter-tenants in the writ, than there would be at common law. And this would perhaps serve to explain and remove another objection raised by the counsel for the defendants in their argument *Page 399 
to the court, which was that this being an action against the administrator of Milby a judgment recovered against him, could only bind such lands as Milby died seized and possessed of, whereas the lands in question were all sold by him, and of course, prior to his death. If this were a suit upon the original cause of action on which the judgment in question was obtained against him, a judgment now recovered in it, would not bind the lands sold before his death. But the judgment on which this action was founded was obtained against him in his lifetime, and if he then, or any time afterward, was seized and possessed of the lands in question, it became a lien upon them and will continue a lien upon them, if judgment is recovered in this case, for this is but a continuation of that suit to recover the original debt, or the balance due upon it.